Case 3:14-md-02504-DJH Document 269-4 Filed 05/21/20 Page 1 of 1 PageID #: 5088




                             UNITED STATES DISTRICT COURT
                             WESTERN DIVISION OF KENTUCKY
                                     AT LOUISVILLE




   IN RE: AMAZON.COM, INC.,                                  Master File No. 3:14-MD-2504
   FULFILLMENT CENTER FOR FAIR LABOR                         MDL Docket No. 2504
   STANDARDS ACT (FLSA) AND WAGE AND                         Judge: Hon. David J. Hale
   HOUR LITIGATION
                                                             [PROPOSED] ORDER ON MOTION TO
                                                             INTERVENE FOR THE PURPOSE OF
                                                             OPPOSING THE PRELIMINARY
   This Document Relates to Saldana v.                       APPROVAL AND/OR OTHER RELIEF
   Amazon.com, LLC, Case No. 14-CV-00290-DJH                 DEEMED APPROPRIATE

                                                             [Filed concurrently with the Notice of Motion;
                                                             Memorandum of Points and Authorities;
                                                             Declaration of Peter Dion-Kindem; and
                                                             Declaration of Brian Kriegler]

                                                             Date:
                                                             Time:
                                                             Dept: 106
                                                             Judge: Hon. David J. Hale


         On _____________________, 2020, this Court heard the Motion to Intervene for the
 limited purpose of opposing the preliminary approval motion filed by Plaintiff Robertson and

 seeking other relief.

         IT IS HEREBY ORDERED THAT:

         Effective immediately, Plaintiffs of the Trevino matter are granted the right to intervene

 in the In re: Amazon.com, Inc., Fulfillment Center for Fair Labor Standards Act (FLSA) and
 Wage and Hour Litigation matter and oppose the Motion for Preliminary Approval. The Court

 further orders that the hearing on the Motion for Preliminary Approval is stayed pending the

 class certification ruling in the Eastern District of California.

 Dated:__________________                                ______________________________
                                                         Hon. David J. Hale
                                                         Judge of the Western District of Kentucky

                                                ORDER
                                                  1
